Climate change and developing countries in the framework of the UN Conference on Climate Change in Copenhagen (debate)
The next item is the statements by the Council and the Commission on climate change and developing countries in the framework of the UN Conference on Climate Change in Copenhagen.
Mr President, we are at a decisive point in time. In just under two months' time, the world will sign an agreement in Copenhagen for combating the climate challenges that we face. This agreement must meet three conditions: it must keep global warming to less than two degrees Celsius, it must encompass all nations and it must adapt future efforts to higher levels of ambition as new knowledge becomes available.
With just 48 days left to the opening of the UN's major Conference on Climate Change, it is high time that political will was transformed into concrete actions. Negotiations are moving too slowly, however. A number of key issues have not yet been resolved. Many people are now taking the easy way out - by giving in to pessimism.
Let me make one thing clear: that is not what the EU is here to do.
We want the EU to show leadership by expressing a clear, unequivocal political will. A comprehensive and ambitious agreement on climate change has the very highest priority for the Swedish Presidency.
The EU's response to the negotiating difficulties is that we must step up the pace. We must drive things forward to ensure that the world reaches the agreement required. We will take on the challenge of bringing the other nations of the world with us into an agreement that is sufficiently capable of meeting the challenge of climate change. We are therefore taking an intensive two-track approach: firstly, sending a powerful message to our negotiating partners; and secondly, bringing the EU together behind a strong negotiating mandate ahead of the Copenhagen conference. The EU has already laid the foundation for this with the climate and energy package agreed on by the European Parliament and the Council in December 2008.
I would like to express particular thanks for the commitment shown by many here in Parliament in the work on the climate and energy package. The decision made by the European Parliament at that time places the EU in a strong negotiating position. This week, the final pieces will be put in place to provide a complete picture of this strong position. The negotiations will be concluded in the European Council next week and I know that many of you will be following this closely. I am pleased that some of you will also be able to be present in Copenhagen. I also welcome the resolution that the European Parliament is in the process of preparing.
Emissions must be restricted to the level required to keep global warming down to less than two degrees Celsius. This means that the bids currently on the table are not enough. The EU will reduce emissions by 30% by 2020 provided that other parties also make adequate commitments. We view the 30% goal as a way of leveraging others to join us in raising their ambitions. Emissions should be cut by at least 80% by 2050. However, measures by the EU alone are not enough to ensure that global warming does not exceed two degrees Celsius. We need to get everyone on board. We have seen promising signals, for example, from the new government in Japan. We now urge other developed countries - not least the US - to raise their bids.
The developing countries have an opportunity to achieve sustainable development while, at the same time, reducing emissions. This means planning low-carbon growth, integrating climate measures and adapting national development strategies. It is a way of making sure that climate and development measures are incorporated into all political decisions and ensuring that growth benefits everyone; a way of constructing and opening up democratic governance, contributing to equality and fighting and reducing poverty.
We make particular demands of the fastest-growing developing countries - not least China, which is the country with the highest emissions. Emissions need to be cut by approaching 30% by 2020 compared with the situation where no measures are taken.
Development issues must be absolutely central in the agreement reached in Copenhagen. The European Council has concluded that climate change is undermining efforts to combat poverty and achieve sustainable development. Climate change poses a threat to the Millennium Development Goals. Experts in development will also take part in the negotiating work. We will particularly highlight development issues within the context of the ongoing negotiations.
All nations - except those that are least developed - should share responsibility for the costs of measures to combat climate change, but those of us in the developed countries must take the lead by ourselves reducing emissions and financing important measures. We need a sustainable international structure for cooperation and support for developing countries. Such a structure would also allow us to assist the very poorest and most vulnerable countries, which are often the hardest hit by climate change. Adaptation measures are required in this regard.
Finally, let me state that the EU is prepared to take its responsibilities seriously. The Council is aware of the scale of the financing required. The Commission estimates that the costs will amount to nearly EUR 100 billion per year in the developing countries by 2020. We in the EU are also prepared to provide prompt financing for immediate measures in the period up to 2012, as a way of increasing trust between North and South in the climate negotiations. We face a great challenge in these final weeks leading up to Copenhagen. I am therefore asking you to set the pace. We need leadership from the governments of the Member States, efforts by national parliaments and support from the populations of the EU Member States. The European Parliament has a very important part to play in this work if we are to achieve our goals in Copenhagen.
Member of the Commission. - Mr President, let me first of all thank you for giving me the opportunity to express the Commission's views on this sensitive issue.
You are already aware that there will be no ambitious deal in Copenhagen if the concerns of the developing countries are not taken into account, not only those of emerging countries, but also very much the concerns of the most vulnerable and the poorest developing countries.
Nevertheless, reaching a good deal in Copenhagen is in our common interest. Developing countries are the most vulnerable countries to climate change. The EU is the first donor in the world and a leader in the fight against climate change. We have to combine our efforts. There is no place for North-South confrontation when you are dealing with climate change.
I would even go further and say that no other alliance can be as determining and effective as the one engaging the most vulnerable countries and the ones who have put on the negotiating table the most ambitious proposals to fight this plague - that is to say, Europe.
Our general approach towards the most vulnerable countries, followed up to now through the Global Climate Change Alliance, is made up of three parallel strands, which are interlinked and are mutually reinforcing.
First, building political alliances through reinforced dialogue on climate change. Three joint political declarations have been signed respectively with Africa, the Caribbean and the Pacific, plus one with the ACP group as a whole.
Second, promoting sound policies and strategies linking climate change and development. I am of the opinion that climate resilience and low-carbon policies must be integrated into wider developments and the poverty reduction strategies of our partners. There can only be a single development strategy, which incorporates climate concerns pursuing the objectives of sustainable development and poverty reduction. It is not a matter of choosing one or the other: both are essential.
In this spirit, we already support the implementation of the existing national adaptation programmes of action of LDCs in 15 eligible countries.
Third, encouraging adequate EU contribution to finance climate actions, in particular, for adaptation, which is the priority concern for those countries that are most vulnerable to climate change impact, but who barely contribute to greenhouse gas emissions.
We are only 50 days away from Copenhagen. Expectations are very high. And we are worried because the negotiations are dangerously close to deadlock at the moment. It is now the time for putting offers on the table. That is what Europe has done, and that is what we expect our partners to do as well.
Firstly, we have made offers in terms of commitments. The EU has already put on the table ambitious targets and commitments - so far, the second most ambitious on the table of negotiations. We have already guaranteed a unilateral 20% emission reduction by 2020, and we are committed to increase to 30% if comparable efforts are made by others according to their responsibilities and capabilities.
Second, offers in terms of financing. We are all conscious that a deal on financing will be crucial to achieving an agreement in Copenhagen. To move forward in the negotiations, the EC issued in mid-September its own proposals on finance.
One of them is the need for short-term international public funding for climate to be scaled up for the period 2010-2012 to respond as a priority to urgent needs identified in the most vulnerable developing countries and, in particular, LDCs, SIDs, and African countries as defined in the Bali Action Plan.
Another one is the readiness of the EU to take on its fair share of the estimated financing requirements, public funding contributions being based on preferred criteria of ability to pay and responsibility for emissions. This may lead to an EU contribution between EUR 2 billion and EUR 15 billion annually in 2020. These proposals will be discussed by the European Council at the end of October and will hopefully be the basis for a fully-fledged EU negotiation position on finance.
But action by the EU alone is not enough. We strongly hope that other developed countries will follow our paths as the pressure grows before Copenhagen. We count on developing countries as well. They have to take the opportunity offered by climate financing to fully integrate adaptation into their development strategies and to move gradually to low-carbon development paths for the longer term.
Although the focus has been, up to now, on adaptation for the poorest and most vulnerable developing countries, there is some ground to promote the design of low-carbon development paths (i.e. mitigation), which are compatible with poverty reduction objectives in those countries.
A specific focus on mechanisms to avoid deforestation and promote sustainable management of forests is crucial. Indeed, the fight against tropical deforestation is the largest immediate mitigation challenge for the LDCs, and they can be beneficiaries, through mechanisms such as reducing emissions from deforestation and forest degradation schemes, of its international financing.
Similarly, ensuring in the future a more balanced distribution of the CDM (clean development mechanisms) investments in favour of the LDCs should also be part of the current reflection on the reform of this mechanism.
Finally, a word on the delivery channels for climate funding. We as the Commission are not in favour of creating new funds. New funding for climate should use existing and potentially improved delivery channels, promoting a decentralised bottom-up governance structure in support of country-owned actions.
Mr President, I am very pleased to see you here for this debate, particularly as you are a former member of the Committee on Climate Change. President-in-Office of the Council, Commissioner, it is absolutely right that the European Union should send a clear signal to Copenhagen. Over the next 50 days, however, it is not so much in Copenhagen, but behind closed doors at the conference that the real activity will take place. I have been involved with this since the climate conference in Rio in 1992. The mood before these conferences is always the same, but there are also opportunities.
Commissioner, I would like to see you engaged somewhat more enthusiastically in putting your US colleagues under a positive pressure to negotiate, as you continue to exude a certain phlegmatic quality that we need to work on. I think it is right that we should not start with some sort of financial competition now. One party says 15 billion, another says 30 billion. There are some who simply put up the money, who want to put 150 billion on the table each year, starting now. Let us develop criteria for how the money is used. We will then be able to provide a large contribution from Europe, but it cannot be a bottomless pit.
Enough has been said about the crisis. I would like, however, to once again go into the opportunity that the industrialised world in the United States and Europe has. If we lay down the right standards, we will be able to develop efficiently. That will then enable Europe to sell efficient machinery across the globe, for example, to China, where, at the moment, for example, energy is produced in the most inefficient ways. I also do not see only the threat of climate change but also very much the opportunity to drive forward business and the economy through developing ultra-modern technology. We must seize this opportunity, we must be much bolder and we must act as entrepreneurs, as political entrepreneurs, because if we do not do so, then we will be being neglectful and we will have chosen the wrong path.
Commissioner, I wish you a great deal of luck and all power to your elbow! Go forward positively! Take the Americans and the Indians with you, and we will already be half way there.
Mr President, climate change is responsible for more than 300 000 deaths each year. It affects 325 million people, and more than 90% of the people affected, more than 90% of the deaths, are in developing countries.
The economic losses due to climate change are estimated at more than USD 125 billion per year and, once again, 90% are borne by developing countries.
These countries are being hit at the same time by the financial crisis, climate change and the extremely unequal mechanisms of a form of unbridled capitalism that plunders them in every corner of the world.
So, what are we calling for? Firstly - and it is true, as you said, I am addressing the Council here - large-scale and long-term action to combat climate change, which means having a new, more ambitious Kyoto Protocol, and that is why the Copenhagen Summit in December is so important; secondly, an increase in the financial aid for the commitments already made so as to attain 0.7% of GDP by 2015; and, lastly, thirdly, legal protection for these new environmental refugees who are starting to flood in.
For what are we going to do with them? To where are we going to return them if, by chance, they want to enter Europe? To Libya, as this trade agreement that I invite you to study, Mr De Gucht, this future agreement that we will have with Libya, proposes? We absolutely must establish a proper plan and proper means of managing the flows of environmental migrants and we must bridge the legal gaps that affect the protection of these migrants.
I believe that we have a huge responsibility because it is clear that there is much more at stake here than solidarity; we really are dealing with the future of this planet.
Mr President, we MEPs have a twin responsibility towards, firstly, our citizens, who expect us to make real efforts in Copenhagen, and, secondly, the countries of the South, of which Europe has always been a supporter, if not the supporter, at international level. We must send out a genuine message to the countries of the South by means of a clear financial commitment that will permit an aid package to be agreed on in addition to development aid, which absolutely must reach the agreed level, i.e. 0.7%. The Union's contribution should not be less than EUR 35 billion per year by 2020 and, from 2010, between EUR 5 and 7 billion should be made available to the countries of the South to cover the most urgent requirements.
My second point concerns the method of financing. We will not limit ourselves - we will be unable to limit ourselves - to the existing funds alone. Other methods of financing will have to be found, because if there is no money in Copenhagen, then there will be no ambitious agreement in Copenhagen either. This will most probably mean - even though the subject is very controversial - that we will have to raise the issue of a tax, a kind of 'green Tobin tax', to finance the fight against climate change.
Thirdly, on the matter of deforestation, which I would point out accounts for 20% of today's greenhouse gas emissions, it is absolutely imperative that we uphold the target of zero gross deforestation by 2020. I would draw your attention to the difference between gross deforestation and net deforestation, which would enable primary forests to be replaced with poplars, the idea being that it produces the same result. We all know that it does no such thing.
It is true that we do need to be realistic about our industry, but we also need to be realistic about our survival and that of our children.
Mr President, Mr Carlgren, Commissioner, ladies and gentlemen, there is no doubt that the world's future will be at stake in Copenhagen, but before that, it is the credibility of the European Union, as the global leader in the fight against global warming, that will be at stake at the end of October in Brussels. The Member States must make climate-related financing proposals that are proportionate for a tragic situation.
Together with the commitment - which I hope will be ambitious - to reduce greenhouse gas emissions, the issue of financing and of reducing and adapting to climate change in developing countries will represent a major theme in the forthcoming negotiations.
The figures speak for themselves: 100 countries, most of them poor, account for only 3% of global emissions. Although developing countries have contributed the least to these greenhouse gas emissions, they are already the worst affected.
According to a recent report by Oxfam, 26 million people have already been forced to migrate due to the effects of climate change or other forms of environmental damage. By 2050, these climate refugees could number more than 200 million. The effects of climate change could destroy the progress made in some developing countries and could quite simply prevent the Millennium Development Goals from being achieved.
This is therefore not a question of charity. It is a question of us accepting our full responsibility and laying the foundations for a fair and peaceful world. The European Union's current strategy is unworthy of the ambitions declared by the leaders of environmental diplomacy. It must lay its cards on the table now in order to relaunch the negotiations.
The Union cannot reasonably pledge less than EUR 35 billion in public finances. It goes without saying that these funds can only supplement those already pledged for official development assistance, all the more so because the commitments made in this area are not always honoured by our Member States.
Minister, Commissioner, ladies and gentlemen, the future of our planet is in our hands. If we do not stop the damage being done to our environment and the inequalities, we can fear the worst.
We have a choice between an ambitious and proactive Europe and a timid Europe that is aligned with the United States, which cares little about the fate of developing countries. I urge you to make the right choice.
Mr President, Mr Carlgren, Commissioner, I would like to begin by responding to the previous speech. I do not believe that the European Parliament or the European Union should restrict themselves to modest ambitions in this area. A year ago, we completed the preparation of a climate package which is clearly the most advanced and most ambitious of its kind in the world. We should also acknowledge the fact that it will have perhaps the greatest economic impact of any legislation that has been passed here in the last decade. When I read through the declaration drafted by the European Parliament for Copenhagen, I see things there that I like. The declaration talks of the need to strengthen the role of the European Parliament, of the need to get ready for adaptations to climate change and we can surely all agree with the article on deforestation, in connection with which I would like to stress that deforestation is not, and has not been, a problem just of the developing world, but is also a European problem, so we must focus our attention on it.
What is missing, however, is a reference to the need for global agreement, as has been pointed out both by the Council representatives and the Commission representative who is present here. Without a global agreement, we will go nowhere. We talk here about assistance for the poorest countries, which is all very well, but if you look at the current numbers for greenhouse gas production, you can see clearly that even if we were more ambitious in Europe and actually disconnected all of our energy sources, it would not change anything at all in terms of climate change as it is simply impossible for us to slow down this phenomenon. We know there is a need today to talk not only about China, which is repeatedly mentioned, but also about other rapidly developing economies such as Mexico, Brazil, South Africa and particularly India. I cannot imagine what India's next steps will be and what I have heard so far has not, I must admit, been very pleasing. I would like to emphasise in this Chamber that if we do not reach a global agreement, then all of our efforts will simply amount to a burden on the European economy and a masochistic annihilation of European competitiveness.
Mr President, we must give support to developing countries to help them adapt to climate change - a phenomenon for which they are not responsible, but as a result of which they are suffering disproportionately.
Developing countries do not have the resources to combat climate change that we have in Europe. As we turn our attention to the United Nations negotiations in Copenhagen, what we need is solidarity that is real and practical.
This solidarity must be demonstrated through financial and technical support. This support must be in addition to our Overseas Development Aid. We should not give something with one hand while taking it away with the other.
The countries must have a full participatory role, no matter what financial mechanisms are in place to distribute this financial support.
One of the most important ways in which we should measure any deal made in Copenhagen is to look at the way in which it helps the developing world deal with the challenge of climate change. For example, significant help to combat deforestation will be vitally important in a comprehensive agreement.
Without financial solidarity and the transfer of technology, we will not see the progress which we all need.
There is no doubt that climate change is accelerating. No further time can be wasted. If climate change is not dealt with, it will result in disasters all over the world. The economic recession should give us the courage to move more quickly towards a green economy. Our scientific approach should not be changed. We should not back down from the courage and political will we have shown hitherto.
Actions that will be carried out at international level must be ambitious and tied to the scientific reality of our own weather, and we most move ahead with the understanding that it is not the developing countries who created that problem. We created it ourselves.
Mr President, last night, to great applause, the Committee on the Environment, Public Health and Food Safety adopted a Christmas list for the climate change conference in Copenhagen in December. The list includes a lot of well-intentioned, large and heavy presents. But, dear Santa Claus, a.k.a. the Commission: is there any chance at all of all these well-intentioned desires being realised, when 500 million US citizens have health, pensions, jobs and welfare on their agenda, and 2.5 billion Chinese and Indians just want the same living standards that some of us here in western Europe have?
We have no influence on what the Sun does. As we all know, it determines a great deal of the climate on our planet. To put it another way: what can the Commission realistically do to make all 6 billion people on this Earth use fewer resources, not in the future but right here and now?
Mr President, there are two overriding themes in this place: first, concern with the growing gulf between the political elite and the ordinary taxpayers. Second, a hysterical obsession with man-made global warming. These two themes are intimately linked.
The global-warming fixation is a classic example of how the political class here is out of touch with the little people who have to pay the bills. While the EU backs the Copenhagen proposals to further the deindustrialisation of the West and the corporate domination of the Third World, a growing majority of ordinary people regard climate change as an elite scam - an excuse to tax and control us and to impose internationalist dogma and global government at the expense of the nation state. Can you not see the danger in this growing gulf? It is time to look at the facts.
Man-made global warming is an unproven theory based on manipulative statistics. The so-called consensus on the issue is the product not of debate but of the suppression of expert dissent. Before the political class and the green industrial complex dare to impose a single new tax, poisoned light bulb or useless wind farm on the ordinary taxpayer, they need to try to convince the public that global warming is man-made, that returning to the warmer climate of medieval times would be a bad thing and that there is something that Europe - as opposed to the United States, China and India - can actually do about it. Either hold a debate and close the gap between you and the people, or do not complain when we nationalists - the ones who listen to the people - close it for you.
Mr President, I would like to thank more or less everyone who has taken part in this debate for the support you are giving the EU in its highly important work in the climate negotiations. The EU has a vital responsibility. We will really need Parliament's support if we are to successfully play our part. The efforts and views of Parliament are crucial to this work.
Can I also state outright that I very much appreciate the fact that development issues have been so central in this part of the debate. I agree with Mr Florenz's comment that it is incredibly important that this does not simply become a 'beauty contest'. It is not a London auction in which our task is to outbid each other. Rather, it is about creating a robust architecture that genuinely creates foreseeable and extended initiatives for developing countries in the long term. In this context, the very strong work of the EU is vital.
Consequently, I also agree with Mrs de Keyser's challenge to developed countries to finally meet the 0.7% goal for development aid. Ultimately, this is a matter of solidarity. As one of the wealthier regions of the world, the EU has good reason to demonstrate its strength and solidarity. I would also say to Mrs Lepage that I absolutely agree that there is a need for new, increased and foreseeable initiatives and resources. However, Official Development Assistance will also play a part in ensuring that development issues are integrated with climate policy. Consequently, both ODA resources and new funding will be required.
One crucial development issue is ending the deforestation of rainforests. I would like to see strong support in Copenhagen for initiatives to combat rainforest deforestation and to promote reforestation and sustainable forestry. The system currently being constructed under the name REDD (Reducing Emissions from Deforestation and Degradation) will be of vital importance in this context.
I believe that those who deny the climate problem are actually passing on the bill to the ordinary people. Moreover, it is a way of hiding the problem and of hiding the reasons why ordinary people are having to pay the price of climate degradation. This is the case in developed countries - and it is even more the case in developing countries, where the very poorest are likely to be those hit hardest by climate degradation. That is why we are turning to the group of developed countries as a whole. As Mr Florenz says, we need to cooperate with major nations such as the US. However, pressure is also needed to increase efforts to drive home the message that emissions must be sufficiently reduced. That is why it is so important for the EU to get to the heart of the emissions problem, i.e. the actual increases in emissions. We have the most ambitious and the most far-reaching targets in the world. It is now a matter of making sure that we get others to join us in taking measures at the level required to save the climate.
The economic crisis provides an excellent opportunity to increase investments in green initiatives; in other words, in new green products, in new companies with green production, in growth companies with green production, and in new jobs created through green initiatives. It is also a way of rejuvenating our economies. We must take the lead in the offensive towards a low-carbon society, which will also create the conditions for real development opportunities in developing countries. We must make it possible for developing countries to bypass the fossil fuel-dependent economies route taken by the developed countries and to create low-carbon growth for the future instead.
It is also a way of finally turning to the rapidly growing developing economies and telling them that developed countries have a responsibility for the poorest and most vulnerable; but the fastest growing economies among the developing countries - and China already accounts for the world's highest emissions - must also shoulder their responsibility and make a contribution to solving the climate problems. With this approach, Europe will be able to play a vitally important role as we lead the way towards an ambitious agreement in Copenhagen.
Member of the Commission. - Mr President, firstly, what I have noticed in the debate is that all political groups agree on the principles that we should put forward in Copenhagen. I think this is a very important feature. It is not very common in a Parliament with so many political parties and political groups to nevertheless have unanimous support for what you are proposing.
Secondly, Mr Florenz and others have said that there should not be a competition to put bids on the table - it is about commitments. This might be true but, on the other hand, I think it is important that we have put a bid on the table and said that we are ready to do this, provided, of course, that we get the green light from the European Council later this month. This is not simply a competition. It is about an engagement of the European Union. We look forward to the other political and economic heavyweights also putting bids on the table, which has not been the case up to now for several of them. We understand that the situation of the United States is not very easy at the moment but it is important that they put a bid on the table so that we can negotiate. Otherwise, the deadlock that we fear we are in at the moment will continue.
(FR) I believe that it is true that developing countries are the worst affected, both by the economic crisis, for which they are not responsible, to say the least, and by climate change. We must offer developing countries a substantial amount of support in this regard.
However, we will not only have to support developing countries in this spirit, but we will also have to be courageous with regard to our own industries and our own economic operators. When people talk about deforestation in developing countries, this too is a responsibility of our countries, of the European Union. I believe that, following Copenhagen, we will have to acknowledge the need to adopt laws with extraterritorial aspects so that we are not confronted with a situation in which, on the one hand, we are financing the adaptation to climate change and the mitigation of that phenomenon and, on the other, economic operators are having an opposite effect in developing countries.
A last word on ODA: I think that this is a very important topic that we will also have to tackle amongst ourselves, because one of the biggest fears is that the 0.7% of GDP would be reached by adding adaptation efforts.
Already now, ODA includes many topics which constitute adaptation, and that is quite normal. That will continue, of course, but we should find a measuring mechanism by which we can clearly distinguish the present efforts we are making from the additional efforts which have to be made for climate change. That is something that we will certainly have to come back to after Copenhagen.
(NL) Mr President, following 10 years of discussion, we are now approaching the Copenhagen climate change conference. We have 50 days left in which to reach an ambitious agreement with binding targets, not only for Europe but also for the United States and countries such as China and India. An ambitious agreement requires adequate financial resources - as was mentioned a moment ago in this debate - and these not just from the European Union. All countries will have to provide financial resources so that developing countries, too, can participate in a climate agreement. After all, solidarity with the very poorest must be firmly embedded in any climate deal.
The Commission has rightly taken the lead on financing, but what Mr Florenz was mainly driving at was that, in this House, we are pretty much trying to outbid one another as to who gives the most, and the question is whether this is really helpful. You have rightly challenged the Member States to participate, and I also commend the Swedish Presidency on its efforts. Yet the United States and the emerging economies, too, must put their hands in their pockets. You can count on our support.
Much remains to be done in Europe, too, however. Although we are among the world leaders when it comes to our emission standards, we are lagging far behind the United States in terms of private-sector investment in technological innovations and sustainability. I see positive incentives for green investments and innovations by enterprises as more promising than a new European tax. After all, particularly at a time when we urgently need more activity and employment, European investors and enterprises must be increasingly challenged to do their bit towards this necessary transition in Europe and worldwide.
(SV) Mr President, Mr Carlgren - who is representing the Council here today - started by saying that many people are tending to give in to pessimism ahead of the Copenhagen conference. I can only agree, and I really hope that a majority of the European Parliament can ensure that the pessimists that Mr Carlgren must do battle with within his own Presidency government and on the Council are not allowed to have the casting vote.
We have to resolve two specific issues if we are to prove the pessimists wrong. The first, which has already been mentioned, is, of course, the financing of climate efforts in developing countries. The Commission's proposal is quite simply not enough. The EU's contributions to developing countries must be at least EUR 30 billion per year by 2020 and we must provide substantial support for restructuring measures as early as 2012. Naturally, this support must be in addition to regular aid. Reallocating money that has already been promised would only jeopardise our ability to reach a global climate agreement. I would like to ask Mr Carlgren whether he has the Council's backing for his high ambitions.
Secondly, we must take the two degree target seriously. If we are to succeed in this, it is not enough for the developed world to reduce its emissions of greenhouse gases by 20%. I would therefore like Mr Carlgren, as the Council's representative, to once again state his position on this matter. Many of us consider it necessary to reduce emissions by between 30% and 40% by 2020. What level of ambition does the Council have - and does Mr Carlgren have the Council behind him?
(FR) Mr President, there are, in my view, three essential points in this debate.
Firstly, the Copenhagen conference is a gamble on the future. The gamble has not yet paid off, as the Presidency has just pointed out. I will not go so far as to say that everything depends on the European Union, but without determination and credibility, as Mrs Joly has just mentioned, nothing will be achieved in this area.
My second point is that we must be careful not to add confusion to uncertainty. The European Union must remain credible when it comes to the impact of climate change on developing countries. It made a commitment in 2005 concerning the level of official development assistance, which must reach 0.7% in 2015. Skimping on that objective is out of the question.
There can be no question of diluting that promise, either through a reduction in the commitment as I just explained it, or through a reallocation of the amounts paid in official development assistance for the purposes of combating climate change.
It should be pointed out that the sums that are due to be announced in Copenhagen as being earmarked for developing countries must be additional funds. The sum of EUR 35 billion has just been mentioned; we are talking here about an additional EUR 35 billion.
The European Union would be well advised not to allow the slightest doubt to remain about its determination to fight for the achievement of the Millennium Development Goals, on the one hand, and against climate change, on the other. Were the European Union to deviate from this path, it would amount to a political breakdown that would undoubtedly undermine developing countries' confidence in the European Union. If we even manage to agree on this point, this debate will not have been in vain.
Thirdly, we need the United States, China, India and all of the industrialised countries, but we also need emerging countries and, of course, developing countries. To that end, it would be wise to think about new North-South partnerships, particularly in the area of alternative energy production. The use of solar energy to generate electricity in the south of the Mediterranean can become, if we so wish, one of the major North-South projects, in response to the economic crisis, on the one hand, and the climate-change crisis, on the other. This should not, under any circumstances, undermine the efforts that must be made in the context of combating deforestation, for example, where the responsibility - I am also keen to point out - of emerging countries, some of which are members of the G20, is overwhelming.
(FI) Mr President, ladies and gentlemen, a Finnish poet compared humanity to passengers on a train who are on a journey to hell, but who focus their attention on squabbling over a seat in first class. Once again, this is a time for EU leadership. The best way we can help break the deadlock over climate talks is for the EU Summit next week to make an offer to finance climate measures in the developing countries.
Yesterday, the Committee on the Environment, Public Health and Food Safety gave its support for a figure of EUR 30 billion as the EU's share of financing. It is obvious that the EUR 2-15 billion proposed by the Commission cannot be enough. If we are honest, we must recognise our historical responsibility for climate change and that our emissions per capita are still many times greater than those of China or India, for example.
(NL) Mr President, the climate change summit has to succeed, and so Europe must speak with one voice and set its sights high in the negotiations. Copenhagen is important because God's creation is highly vulnerable, and is deeply affected by man's actions.
Special attention is required for developing countries. People in these countries make barely any contribution to climate change, but it is they who bear the brunt of it. Crops wither or are washed away by flooding, villages are destroyed by cyclones, the development of whole regions is set back years in a single night. Our industrialised countries have greatly contributed to climate change, and therefore bear responsibility for providing developing countries with adequate and sustainable financial and technical support. The Bali Action Plan put that well.
Therefore, it is also important to make sufficient European funds available; after all, that is what this is all about. That is why we are saying that an annual minimum of EUR 15 billion must go into the Climate Fund, plus a contribution from the other major world economies. They, too, must face up to their responsibilities.
Finally, I am pleased that the President-in-Office of the Council has drawn attention to deforestation. We consider this an essential area. Combating deforestation is the best way of reducing CO2.
(NL) Mr President, deforestation is often somewhat neglected when climate issues are debated in the light of development aid. Fortunately, this is not the case in today's debate in this House. Forests, including the tropical rainforests, counteract a substantial proportion of CO2 emissions. Land-use change, such as deforestation and destruction of the rainforest, accounts for at least 18% of contemporary CO2 emissions. An equally sinister result of deforestation is that many indigenous peoples in developing countries are driven from their territories and are no longer able to meet their subsistence needs. Nor does the Clean Development Mechanism (CDM) work; that is, the financing of projects in developing countries in order to be able to emit more CO2 ourselves.
Unfortunately, it is still the way of the world that the interests of rich countries and major industries are deemed more important than social and economic justice. Deforestation must be stopped, but industrialised countries are morally obliged to give developing countries financial and technical support with this.
(IT) Mr President, ladies and gentlemen, yesterday evening, the Lega Nord delegation was the only political party which voted, in committee, against this resolution. We voted against as we consider it to be euro-folly.
At a time of industrial crisis such as the one we are experiencing, with the loss of competitiveness and jobs, the idea of funding the technological innovation of third countries that are developing countries equates to sounding the death knell for European businesses. This text lays down an appropriation of EUR 30 billion a year until 2020 for countries such as China, India and Brazil, which are our most dangerous and dishonest competitors, and, at the same time, asks our industries to further cut emissions, with serious economic consequences.
We cannot transform the legitimate battle to protect the environment into a war between poor peoples. As long as there are countries like China, which make unfair competition their industrial policy, there can be no eco-sustainable global market.
We in the Lega Nord support the workers, the businessmen and women who, on a daily basis, have to fight the mammoth industrial groups of countries which have no concept of rules. 'Yes' to the environment but 'no' to funding our competitors at the expense of our workers.
(HU) Mr President, opinions vary as to what extent mankind influences climate change. My view is that we do have an influence, and the purpose of the Copenhagen climate conference is to mitigate this. I strongly believe that the outcome will be decided in the political domain.
What means can we use to successfully persuade the biggest polluters to cut their emissions? We will not do it by promoting the strong message from Europe that we will make cuts of not 20%, but 30 and 40%. We must get the biggest polluter in the world, the United States, to reduce its large-scale pollution. A decision implementing such an amendment was actually proposed in the relevant committee. There were many people who optimistically expected that Barack Obama would bring about major changes and travel to Copenhagen. However, he attended the International Olympic Committee meeting to campaign for Chicago instead. Without success.
The European Union's leaders act on behalf of 500 million people on many occasions unnecessarily. The question is why they are not daring to act more decisively now because it is only with their intervention that we will be able to achieve success on a global issue, something which cannot be done at a local level.
(PL) Mr President, it was with great unease that I received news of the meeting of finance and environment ministers, and specifically of the draft final document, which does not contain a solution to a key question: how does the European Union want to support the poorest countries of the world in their efforts to limit carbon dioxide emissions and adapt to climate change?
This is, indeed, a key matter. In the draft document, there is not even a repetition of the sums which the European Commission is proposing - that the needs of developing countries in this area are estimated at EUR 100 billion annually to 2020, and what the EU's contribution to that amount might be. What is more, there is no decision as to what mechanism of cofinancing by Member States would be introduced, and we know that proposals on this are very diverse.
Of course, we can understand arguments which say that we should be cautious about making specific declarations, and that we should wait for proposals from other countries, especially those which have strong economies. If, however, the EU wants to be a leader in the fight against climate change, it must present specific proposals and specific solutions, especially because part of the problem is our internal affair, as is the cofinancing mechanism.
It is our duty to negotiate a fair agreement with developing countries. The poorest countries of the world have contributed to climate change to the least extent and, at the same time, are bearing the greatest consequences of that change. The significant dependence of many of the poor countries on agriculture and fishing, and also their weak infrastructure, leave them in a very difficult situation when it comes to climate change. Over the last four years, Africa, which is the poorest continent and one of the most exposed to the consequences of climate change, has received less than 12% of the funds which are available for fighting climate change. This is not the way to persuade such countries to become involved in the process.
(NL) Mr President, in the Pacific region, thousands of people are having to move because their islands are being flooded; in Sudan, the livestock is dying of thirst. Everyone has seen the pictures, and the most important thing with regard to these and other effects of climate change is that the polluter must pay. In Copenhagen this December, the world faces the historic task of giving substance to those words.
However, Oxfam calculates that, to date, three quarters of changes in poor countries have been made by the countries themselves. Meanwhile, the oil disappears unhindered from these developing countries, often without fair payment reaching their treasuries. In the future, climate change will cost developing countries more than EUR 100 billion per year. This money goes not towards development but merely towards creating the preconditions for development, as a Pacific island may just escape submersion thanks to climate policy, or desertification may be prevented, so that people can continue to live and work where they want.
Of course, there are climate measures that can also stimulate the development of poor countries. Planting trees helps to combat desertification. At present, however, money for climate policy comes mainly from development-policy funds, and that is unacceptable. 'No new funds,' says Commissioner De Gucht. Fair enough, but then it should be ensured that the existing funds are topped up.
The developing countries are now suffering a triple blow. Most EU countries are failing to keep their own promises with regard to development policy, the economic crisis has meant that less is being invested in poor countries, and the development budget is decreasing. A fourth point could be added: the poor countries themselves are having to pay for the climate damage they have not caused. We must break through this logic in Copenhagen by introducing new financing mechanisms. Development policy must also be coordinated with climate policy from now on. The two will have to be aligned with each other as never before. The most important thing is that the developing countries themselves be given a say when it comes to spending the Climate Fund transparently. This fund must be introduced, therefore, for the EU and for the world.
(FR) Mr President, we are the main ones responsible for climate change, but developing countries are its main victims, which is why the developed countries, which are also the biggest polluters, will have to make some strong commitments in Copenhagen. This is necessary for us, but it is even more necessary for the countries of the South.
We have accumulated a debt over a long period of time, particularly with Africa. That is why we will have to find the right level of financial and technological compensation. Europe will have to step up to the plate even if it is painful for our fellow citizens. We will have to help these countries to adapt their economies and to combat climate change, but we will also have to think up a radically different development policy. Africa needs a protected market if sustainable agriculture is finally to emerge. Africa needs to protect its forests, its soil and its resources from the plunder of the developed countries. Copenhagen will only succeed if we can convey this message of shared responsibility and solidarity.
(FR) Mr President, ladies and gentlemen, climate change has already caused 300 000 deaths and will cause millions more in the future.
Inaction is a crime against humanity. This is an emergency, but the negotiations are at a virtual standstill. However, countries such as Japan, Australia, Norway, China, Brazil and South Africa are making efforts that are commensurate with their responsibilities. This is not the case with the United States, and it is unfortunately no longer the case with Europe. Extending Europe's ambitions to the entire planet would result in global warming of 4 degrees. That is totally unacceptable. However, it is Europe that holds the key to Copenhagen.
Mr President-in-Office of the Council, if the European summit, acting on the European Parliament's recommendations, takes the right decisions at the end of the month, then Europe can boost the negotiations - with targets of a 30% reduction and a EUR 35 billion aid package for the countries of the South.
Mr President, the way in which certain Member States today use aid for the countries of the South as a negotiating tool is, in our view, absolutely shocking. The distress of the countries of the South is not a matter for negotiation.
Mr President, it is critical for an international consensus to be reached on tackling climate change and global warming. The Copenhagen Summit provides us with an opportunity. But let us think for a moment of the problems facing this summit. The US, the world's biggest economy, has failed to agree to specific greenhouse gas emission reductions for 2020, and many other developed industrialised nations are uncertain as to whether the ambitious actions required are possible.
Let us be clear: we really have no choice. The EU, in setting ambitious targets for 2020 and 2050, has acted courageously and must now urge others to do the same. We cannot meet our targets without cooperation from other states. The establishment of an effective global carbon market is crucial, as is international consensus if we are to avoid the risk of protectionist measures relating to CO2 emissions within the EU. At Copenhagen, we must encourage courageous leadership from the national governments of large industrialised nations. Although individual states in the US have begun to tackle climate change, there is a woeful lack of leadership from the Federal Government. We need the US and emerging economies such as India and China to form a partnership with us for the future of our planet.
We can encourage developing nations to follow a different, less environmentally damaging path of industrialisation. They still have time to take a fresh approach that will be less environmentally damaging, and we must help them in the planning and building of the infrastructure which will achieve this.
(PT) Mr President, the approach to the problem of climate change has been stripped of certain essential aspects and, above all, skewed by so-called 'market solutions'. At present, fossil fuels provide for almost 85% of the world's energy needs. A consistent approach to climate change should focus on reducing this dependence. Instead, the main tool proposed by the European Union to tackle climate change, carbon trading, will not only fail to help alleviate this dependency; it will itself prove an obstacle to the necessary change in energy paradigm.
Experience tells us that trading in emission allowances has not led to a reduction in the emission of greenhouse gases; quite the contrary. Various examples belie the ability of the market to control emissions, while others demonstrate the effectiveness of normative regulation and targeted investment, particularly in relation to impacts and safeguarding the environment.
The environmental problems that humanity faces today are many and diverse, and are serious enough to threaten the existence of life on earth as we know it, but they are unlikely to find a solution within the irrational system that caused them in the first place.
Mr President, I take this opportunity of wishing well the east European cities in the coming of the very early skiing season, with the snow and ice that have come there. Of course, this is indicative of the fact that, as independent science has now confirmed, the globe is actually cooling and has been cooling since 2002, and temperatures have been broadly flat since 1998. So we are all talking here about something which is not happening.
Time and time again I have heard Members here talk of CO2 as a pollutant. A pollutant! It is a life-giving natural gas. It gives me the impression that some of our Members have not had the benefit of a formal education.
Isn't this really just about the state being able to get its hand in ordinary people's trouser pockets to steal yet more tax from them? Isn't this all about political control? Isn't this all about politics and big business? The whole thing is a sham - this bogus hypothesis, this ridiculous nonsense that man-made CO2 is causing global warming. Enough please, before we damage irrevocably the global economy.
(RO) I include myself among the MEPs who believe that agriculture is a solution to and not merely a cause of climate change. I think that it is even one of the victims of this phenomenon because drought and floods are affecting us all in Europe with ever-increasing regularity, but their impact is felt primarily by farmers.
I also include myself among the MEPs who believe that we need a common agricultural policy in the future as well. We need it so that we can develop new models and new methods of production to restore the agricultural and domestic biodiversity which we had already lost 70% of at the start of this millennium. When we talk about agriculture, we are talking about living beings, starting with the soil, then the plants and especially the trees, forests and pasture land. I would like to think that this is the kind of message and approach which will be in evidence in Copenhagen in two months' time and that the EU's policy in this area will be seen in a concrete and strategic manner, as well as in budgetary terms, to treat agriculture as a solution, as I mentioned at the start of this speech.
(DE) Mr President, ladies and gentlemen, it is politics, and not religion, that we are debating here. For that reason, we should make a distinction between facts and empirical certainties on the one hand and hypotheses on the other. It is a fact that the global temperature has risen by around 0.7 °C when compared with the pre-industrial age. It is also a fact, however, that the temperature has hardly risen at all over the last ten years.
A further fact is that Copenhagen is an international conference and that the Community's CO2 emissions make up approximately 17% of the global total. The Community has already implemented legislation requiring that its CO2 emissions be cut by 20% by 2020.
Now let us consider the hypotheses. One hypothesis is that the global temperature will continue to rise. A second hypothesis is that there is a direct connection between CO2 emissions and the CO2 content in the air and the rise in the temperature, while a third hypothesis has it that humanity can have a real influence on this CO2 content in the air. There are various scientific opinions on this. This is a dilemma that we, as politicians, are facing, and that we must make a decision about.
It would be useful, however, to take a second observation into account in order to provide orientation for our policy making, and that observation is that all societies which work in a very efficient way with their energy and resources are very successful. In the light of this it makes sense to operate a policy that makes it possible to be energy and resource-efficient and to do so at Community level so that we can continue to play a leading role internationally from a economic policy point of view, but also to offer help to other States, especially less developed States, to take the same path.
If we now look at the funds transfers that are being discussed in this regard, it is a key point that they should be very well monitored and be tied to conditions, because otherwise all we are doing is opening a second route to development aid.
Mr President, I do not think Godfrey Bloom heard the BNP speaker, but if he had he would have seen that they have so much in common, as I always suspected. It was almost a carbon copy speech.
We heard something about polling. In fact, in a recent survey, more than two thirds of Europeans said that climate change was a very serious issue, and 20% said it was a fairly serious issue. For the UK, that same figure was 51% saying it was a very serious issue and 30% a fairly serious issue. That is 81%. In fact, only 10% of Europeans said it was not a serious issue at all. The opinion polls show that people in Europe do care about climate change and they do understand. That is why all the mainstream parties in this House are backing the Council and the Commission in Copenhagen and why we backed the legislative package last year.
Last night in the Environment Committee, Members voted by 55 to 1 to back an ambitious negotiating position of the European Union in Copenhagen. On the financing side, which is extremely important this week - and we know the finance ministers are meeting today - we want funds, additionality, no double counting and good governance structures.
Sometimes in life you see things you never forget. About three years ago, Fiona Hall and I went to northern Kenya. We went to one of the poorest communities and met pastoralist farmers there. We met young women - girls - who were being married at ever younger ages in northern Kenya. Why? Because when a young woman gets married in Kenya, in return for her hand in marriage, her father receives cows in payment because cows are the currency. Cows are becoming a rare commodity in northern Kenya because of climate change. We will never make poverty history unless we tackle climate change, and this House has a duty to respond to that call.
(SV) Mr President, if you include the complete production chain, around 40% of all greenhouse gas emissions come from food production. You could say that agriculture is the big villain in this context. We have to understand that agriculture and forestry are probably one of the most crucial areas to look at if we are to get to grips with the emissions problem. To do so, however, we rich countries must be brave enough to adopt new technology and to move away from our past experience. We have to change our agricultural policy so that we no longer dump produce on the developing countries' markets. Perhaps that would be one of the most useful measures we could take to get Africa's agriculture standing on its own two feet and to liberate the women of Africa.
(SV) Mr President, Mr Carlgren, you come here time after time with fine speeches, but what about the actual content? In developing countries, the land is drying out and diseases are spreading. There are growing numbers of climate refugees. Do you ask them to smile in the face of death?
You can turn around the pessimism that you on the Council are yourselves creating by making some specific promises. So I wonder: will you offer EUR 35-40 billion a year in new aid for climate measures? Will you rule out nuclear power and carbon capture and storage from projects qualifying for assistance? Will you accept compulsory licensing of important green technology to the poorest countries? Will you save the forests by refusing the market-based mechanisms of REDD? If you can promise all this, then you will also achieve a 40% reduction - and then we will all leave here with a smile on our faces.
(PL) Mr President, the position of Parliament on the global division of obligations concerning CO2 reduction unfortunately lacks balance regarding the way the costs of this reduction are to be borne. By adopting the resolution, we are undermining the climate package, which was so hard to negotiate, and the costs of which currently fall unequally on the Member States of Central Europe. Adopting the solutions proposed today will increase the inequality still further. We are trying to force on Member States norms which are lethal to their economies while, at the same time, not requiring anything specific of the countries which bear the greatest responsibility for CO2 emissions on a world scale. This is unjust and ineffective. Without proportion on a world scale, we are only increasing the competitive edge of China, India and Brazil.
The resolution goes even further - it proposes subsidising the poorest countries. The sum of EUR 330 billion until 2020 means a contribution from EUR 16.5 billion up to as much as EUR 40 billion from a country like Poland. This is political madness, which undermines the economic sense of membership of the European Union. Furthermore, it is an ineffective method, as is demonstrated by the preparations being made to begin the exportation of electrical power from the Kaliningrad region bordering Poland. In Copenhagen, it will not be worth signing an understanding in which the burdens associated with limiting CO2 emissions are not spread proportionally on a world scale.
(PT) Madam President, considering a plan of action for supporting developing countries in terms of climate change is a simple matter of justice and equality. They are the worst affected countries, yet they are also those who have contributed least to the situation in which we find ourselves. That is why we have to go beyond a mere declaration of intent. Going beyond a declaration of intent shows that we are decided and serious about fundamental issues such as financing.
However ambitious our strategy may be, if the funding issues are not clearly defined, we cannot have any kind of concrete policy. The Council is talking about EUR 100 billion by 2020. There are various estimates, including those that mention the need for EUR 120 billion per year, every year, to support developing countries. We need our own resources, therefore, not just palliatives. For this reason, it is vital to establish how this financing is going to be implemented, and who is going to provide it. We must have the courage to tackle this issue and get all the stakeholders involved, while also including the private sector and industry. Or are we hoping that they will offer to contribute to this undertaking of their own accord?
(FI) Madam President, the climate mafia is using gullible green politicians to shift hundreds of millions of euros of the developed nations' tax resources to supranational companies making huge profits in developing countries, and to state-owned companies in developing countries, in the form of this type of climate charge now being promoted. For example, China could very easily attend to its obligations itself: it is the world's richest country in terms of its reserves of foreign currency.
Finland and the European Union need to rescue their own steel, engineering and forest industries by calling for a decision at Copenhagen to be taken to introduce a specific emissions system to achieve climate targets for climate products, instead of the present targets based on percentages and emissions trading. This is the fairer option.
(Applause)
(ES) Madam President, I would like to thank the Council and the Commission. With regard to the subject that we are debating, there are some certainties and a set of uncertainties.
The first certainty, or the first common element, is that there is now a major convergence of opinion that emissions need to be reduced and that clean energy sources need to be developed.
The second certainty is that there needs to be a global approach to or way of dealing with the problem. Therefore, the countries that emit the most CO2 into the atmosphere need to take part in all international agreements. The major producers of CO2 include the United States, China, India and Brazil.
The third certainty is that the European Union is putting a proposal on the table that is an obligatory system of targets: 20% or 30%.
The fourth certainty is that there are no reasonable signs, for various reasons, that the major CO2 emitting countries are going to accept an agreement of this nature, and that is the reality.
There is not such a lack of optimism if we acknowledge the reality; pessimism wins the day if we do not know the reality. It is only by acknowledging the reality that we can create an effective policy, and it will be a more optimistic policy.
I think that the European Union, as it takes the lead on this issue, has a duty to put additional measures and additional proposals on the table. Japan has been mentioned here, and we have to talk about the success of projects such as the Sector Focus project, which affect the most polluting industries. On the basis of a process of benchmarking, such projects have achieved extraordinary objectives in Japan. These are the realistic ways of tackling climate change.
Copenhagen is an opportunity, but it will only be an opportunity for efficiency rather than rhetoric if we base it on reality.
Madam President, Commissioner Olli Rehn has praised this Parliament for its activities in bringing about the climate protection package and, in fact, we aim to continue to be ambitious.
Last night, the Committee on the Environment, Public Health and Food Safety voted 55-1 in favour of adopting a resolution that sets high targets for the negotiations in Copenhagen. This result shows that the denial of climate change, the ignorance of these matters, is represented by a vanishingly small minority of individuals here in this House whose views really should be disregarded and who have made their views known here on a number of occasions, but who are actually swimming against the tide of opinion of the citizens of all the countries of the European Union.
It makes no difference to the Earth's atmosphere where the CO2 comes from. That means that we need a global agreement for every country and not - as is already being argued in Bangkok - multiple agreements, with one for the US, one for Europe and one for the developing countries - that would be disastrous. We need a global pact against climate change and that means that we also need a global pact of solidarity of the rich countries with the poor ones. This point has already been made many times.
Climate change represents an opportunity for us and also for the developing countries to set in motion low-carbon development with new technologies, together with the modernisation of the infrastructure. Europe must help this come about. When it comes to funding, we have endorsed the demand that the EU needs EUR 30 billion by 2020 and that we must develop funding tools that are durable and predictable. They must not simply be dependent on funds from the budget, but must also have other sources of funding.
I want to stress, once again, that marine transport and aviation must be included and that, of course, the forests and agriculture have their own, significant share. Development and climate protection are not opposites - rather, they must be brought together into a synthesis in Copenhagen.
(NL) Madam President, when all is said and done, there is only one solution to the problem of climate change, and that is technology. Only new technology can enable us to maintain our way of life. Yet the development of technology is too slow and its diffusion, especially to developing countries, is particularly slow. The climate is a global problem, but has not been tackled by sharing the best available technology. This was a complete failure under Kyoto, and so let us learn the lessons.
We must, of course, take account of intellectual property. Particularly enterprises at the forefront of such development must be encouraged and rewarded accordingly. Yet this knowledge must be diffused more quickly. A fund was established to this end with regard to the ozone problem under the Montreal Protocol, and the idea of a Multilateral Climate Technology Fund has been raised. Can the Commission and the Council explain their views on this?
Finally, halting deforestation is particularly important as far as developing countries are concerned, yet I gather that the European Union is now divided as to the role of forests, especially thanks to Sweden, Finland and Austria. How can we induce developing countries to halt deforestation if the EU itself has an ambiguous attitude towards its own forests? I would welcome Mr Carlgren's comments on this.
(NL) Madam President, we are talking about climate change, but we should be talking about the people who are hardest hit by it, namely those in the least developed countries. In the Maldives, people are fighting rising sea levels, and in Sudan they are fighting for fertile land.
The Commission keeps assuming that market actors will make a substantial contribution to climate-change adaptation. If one talks to all the investors, however, they keep saying the same thing: 'Yes, we are giving money, but mainly to the emerging economies. We are not going to invest in vulnerable countries.' After all, these are unstable markets, and the projects involved when it comes to investing in climate-change adaptation are small in size. This is not the kind of thing investors put their money into.
It must now be made very clear that public funding must be channelled to the least developed countries. The World Bank states clearly that the amount concerned must be at least EUR 80 billion. It is time the EU showed serious leadership by making a serious offer rather than offering the vague figure of EUR 2-15 billion. The EU must simply follow Parliament's lead and come forward with at least EUR 30 billion.
Madam President, the climate change conference in Copenhagen in December presents us with a unique opportunity to address this massive and huge problem. If we consider the consequences of global warming, it is obvious that the developing world is paying the price for environmental damage caused by the richer nations.
Climate change is not the only environmental problem we face but it is imperative that we attempt to address it in Copenhagen. It is the opportunity for the EU to speak with one voice and find solutions to a problem which is affecting us all. All countries must play their part in terms of achieving targets and sustainable development. The developing world must be supported and encouraged, but the targets set for these nations must be realistic.
I know that there are others who hold a different view from the one that I hold, but I do not believe that we can afford to wait 50, 60 or 70 years to find out who was right or who was wrong. We have a responsibility today to act now to do what we can while we are here.
Madam President, what a relief that they have stopped burning heretics or I would be well and truly alight by now. I am, though, glowing hot in my opposition to the concept of man-made climate change.
Carbon dioxide accounts for only 0.038% of our atmosphere and only 4% of that is influenced by man's activity. It is a vital and irreplaceable food for plant life. The more plants receive, the faster they grow. A shortage of this gas will be far more serious than a surplus. The alarmist and incorrect statements that suggest any increase in carbon dioxide will create significant rises in sea levels is being used as an excuse by local authorities not to maintain low-cost wooden sea defences. When these inevitably rot, after 40 years' service, nothing is done to repair them and homes are lost. This is creating an aura of despair among coastal communities. If computer predictions cannot forecast the weather properly in the short term, they have no place whatsoever in predicting long-term changes.
(SL) Ladies and gentlemen, I would like to thank Minister Carlgren and Commissioner De Gucht for the statements which they have given, but there is still something causing me concern. What concerns me is that we are talking about quantitative targets which will not have to be met until 2020 and 2050, respectively, while the experts are warning us that we need to start reducing global emissions as early as 2015. I would like to know whether perhaps the Commission has overlooked or abandoned this target.
Secondly, we will need to come up with an all-encompassing agreement in Copenhagen, one which includes all countries. It is not enough for us to impose these ambitious environmental standards on Europe alone, as that will just mean that the technology that causes high emissions shifts to other parts of the world. I would be really interested to hear from the Commission how it intends to introduce into the negotiations the issue of apportioning the burden equally across developed industrial countries and what arguments it is going to use to encourage developing countries to shoulder their responsibilities. How are we going to prevent carbon leakage? I would really like us to have an ace in our hands, a good card up our sleeves.
Thirdly, I would like to point out that we cannot close our eyes to reality. Fossil fuels are the main source of emissions and we are not going to be able to ban them in the immediate future. Expecting countries to abandon coal just like that is unrealistic. Developed countries are not going to do it and developing countries are even less likely to do so. This is why we also need to devote a great deal of attention in international negotiations to the continuing development and use of technologies which enable fossil fuels to be used efficiently, without emitting greenhouse gases. There is one more thing that Europe can do right now: we can increase funding for the Seventh Framework Programme, which has been designed for the purposes of international cooperation on climate change.
(DE) Madam President, Commissioner, Mr Carlgren, ladies and gentlemen, the subject of climate change will keep us occupied much longer than the financial and economic crisis. There are parallels - both cost lots of money, and Copenhagen will be about reaching an agreement on the financial tools for the third world and the developing countries.
The Copenhagen conference must succeed, and we can play our part in achieving that. Yesterday, we did a good job, we adopted the resolution in the Committee on the Environment, Public Health and Food Safety by a large majority, and I think that the resolution will achieve a large majority here in Parliament, and in so doing, we will change the political climate as Copenhagen approaches. There is often a psychological side to it, and we should all play our part in that.
I do still have one specific concern. In the European Parliament, we have worked to get aviation included in emissions trading, and in the end we succeeded. I therefore call on the Commission and the Council to ensure that this subject is pursued consistently in Copenhagen. We must achieve international agreement to the effect that shipping, and also aviation, are incorporated into the successor treaty to the Kyoto Protocol. This is because these two transport sectors are growing to a disproportionate degree and are therefore contributing in a disproportionate way to global warming.
We should not exceed the 2 degree Celsius mark. That, in fact, is where the parallels between the financial crisis and climate change cease. If we go over this mark, we will have done irreparable damage to our planet and that means that it is damage that we will not be able to reverse.
Madam President, we must look at the opportunities that can flow from striking a comprehensive international agreement in Copenhagen so that we can effectively arrest climate change. The Union is committing to ensuring that 20% of all our energy needs will come from the renewable energy sector by 2020. Europe - and indeed my own country, Ireland - can become world leaders in developing new and innovative wave and tidal technologies.
The development of such technologies is a vital component of our strategies to achieve our climate change targets. We must ensure that we maximise funding under the seventh and eighth EU research and technology framework programmes between now and 2020.
(GA) The investment in green technology will help to create jobs in Europe at a time of economic crisis. We know about the great difficulties that will result if we do not accept our international responsibilities. We know about the challenges ahead of us. As such, we'll face these challenges steadfastly and responsibly.
Madam President, do you know Russian roulette? Have you ever played Russian roulette? Of course not, because you have one chance in six of being killed or injured. If Copenhagen is not a success, we do not even have a 50% chance of keeping this planet from going into dangerous climate change.
Why are we in this impossible situation? We have basically lost twenty years - twenty years from the big Rio conference, twenty years of being lobbied by dirty industries from oil to coal to cars. Twenty years of the Centre-Right in the US and in Europe making it too difficult for Greens and others to push an ambitious agenda.
So next week's European summit in Copenhagen is the last occasion for the Centre-Right in Europe - with the Swedish Presidency of the Council, and Denmark, as well as France and Germany, being ruled by Centre-Right politicians - to act responsibly.
(PL) Madam President, the European Union is seen as a leader in the international arena in the area of promoting dialogue on action against climate change and setting policy priorities for the reduction of CO2 emissions. As part of the preparations which are under way for the Copenhagen conference, the European Union has made more pledges than any other region of the world. To date, not one of the industrial powers - the United States, Japan, Australia - has sent a specific proposal, with specific figures, giving details of aid for developing countries in their efforts to limit CO2 emissions and of support for the development of energy-efficient technologies based on renewable energy sources.
Europe will only be a credible partner in negotiations if it presents realistic, achievable and common-sense proposals, which will be a starting point for reaching international consensus and understanding. Now Europe needs allies, and support for its existing proposals. Therefore, we should also be careful about increasing pledges on reduction from 20% to 30%, since other industrialised countries are not showing the will to set themselves such ambitious goals, while financial support for developing countries should also be a realistic undertaking. This must not just be a wish list. It should be a system of giving aid which complies with the principle of sustainable development, and which should make it possible for the beneficiaries to plan what they do.
There is one more thing, which is significant from the point of view of the citizens of Europe. We should not forget that the summit in Copenhagen, our resolutions, and the preparations of Parliament for the summit should be accompanied by a clearly defined system of communication with the citizens, with society. We do not want a barrier or a gap to be created between society and the EU institutions in the system of communicating information about global warming.
Madam President, I will keep my CO2 emissions down and I will be brief. Commissioner, it is good to see you in place. Presidency, it is good to see you here.
Talk of 2020 or 2050 is not good enough. We need agreement and achievement now because climate change is placing poverty reduction at risk. We are seeing the diversion of ODA budgets away from development. That is unacceptable and puts at risk the Millennium Development Goals, which must be achieved. At Copenhagen, we will see 27 countries acting as one to achieve ambitious targets.
We have heard the climate change deniers here in this House. Let me just say this: there is talk of plants and CO2; there is deforestation and desertification. This means that in some places there is no water. There are no trees. Climate change kills. It is as simple as that. Let us be clear - Member States should maintain their 0.7% of GNI for development and cap any use of that GNI at 10% maximum, and then bring in the additional funds needed to combat and defeat climate change.
Madam President, I am concerned that the Commission's calculations on international climate finance are just smoke and mirrors.
First, it has claimed that 90% of energy efficiency measures can be financed by developing countries themselves. That is EUR 30 billion per annum. In the EU, the biggest obstacle to introducing energy efficiency measures for both governments and for individual citizens is the lack of upfront financing. Why does the Commission believe that developing countries can finance efficiency measures without upfront funding when EU Member States themselves have struggled to do so?
Also, the idea that the international carbon market can fund EUR 38 billion a year is unrealistic. We have seen how slow the EU ETS carbon market has been to get off the ground and how badly the carbon price has been thrown off course by the economic crisis. It is likely to be many decades before there is a properly functioning international carbon market, so we need a new and additional financing measure now.
(FR) Madam President, climate change, as we having been saying since this morning, is quite simply an increase in desertification and drought; it is deforestation, it is natural disasters, it is the spread of famine and of poverty, mainly in the countries of the South, and it is migratory flows.
The Copenhagen Summit must have the commitment of the world's nations to find a balance between four important objectives, the first being, of course, to reduce greenhouse gas emissions, but it is also a question of not holding back our economy, of preventing environmental dumping and of promoting Europe's new technologies.
Therefore, on this subject, since we must take account of the poorest countries, I should like to draw your attention to developing countries, in particular, to the most advanced developing countries. This notion does not appear in the international texts, and these countries fall into the category of developing countries. Thus, they are not regarded as countries that are obliged to contribute to the effort to reduce greenhouse gases, even though they are some of the biggest consumers of carbon. I am, of course, thinking of China, India and Brazil, which absolutely must make a commitment in Copenhagen to achieve similar targets to those of the industrialised countries since, strictly speaking, they are nothing like most of the other developing countries.
The efforts to reduce CO2 must be shared under the fairest of conditions. We must prevent all distortions of competition. The negotiations must also be an opportunity to stimulate the deployment of our new technologies and to enable substantial investment to be made in research and development.
In Copenhagen we will have to - and this is a necessity - create the conditions for sustainable trade among countries, on the basis of mutual interests. Success will consist in promoting the dissemination of technologies in the least developed countries in return for the recognition of intellectual property rights and the opening up of their markets to these technologies.
(ES) Madam President, the two most serious crises in the world are poverty and the effects of climate change: two crises that will be even more closely linked to each other in the future, two crises that become more devastating as each day goes by.
There are now many more poor people than there were a year ago, tens of millions more. Today, the effects of climate change are more serious and more intense than they have ever been.
We are a month and a half away from Copenhagen, just a few weeks away. In Copenhagen, we need to make a big effort. We need to focus more effort on combating climate change, but not using the resources that we are currently using for development aid, not with the resources that we are currently using for education or health.
Developing countries need both types of resource. We therefore need to go beyond 0.7% of GNP. This was the message from various leaders at the recent United Nations meeting. This was the message from the President of the Spanish Government.
(DE) Madam President, Commissioner, ladies and gentlemen, a gathering involving the Health Commissioner, Mrs Vassiliou, and medical experts from across Europe a few days ago in Brussels discussed the subject of 'Health and climate change'. It was a very informative event entitled 'Prescription for a healthy planet'. The President of the Standing Committee of European Doctors (CPME) used a very good image - the patient planet Earth is like a person suffering from a serious illness. The later you intervene, the more painful is the treatment and there comes a point when it is even too late for treatment. At that point, the patient is damaged beyond recovery. That is why we need to act quickly and determinedly for patient planet Earth. I hope that we all agree on that.
It is equally as true that climate change affects everyone - every country on earth and every sector of the European economy. I see an imbalance - we put very heavy burdens on the traditional participants in European emissions trading, yet they represent less than 50% of the European Union's emissions. We therefore need more shoulders to bear the burden - we decided that last night. We also adopted Amendments 198 to 202 on the inclusion of aviation - as mentioned by Mr Groote - and marine transport. Perhaps this needs to be better worked out and differentiated, but it is a move in the right direction. The Commission and the Council must finally get more involved in this regard. At the EU summit in the run-up to Pittsburgh, and in Pittsburgh itself, no progress at all was made on this. The Council and the Commission must do more in this connection.
I have one final word to add. Other regions in the world, too, must do more. I am pleased that Barack Obama has won the Nobel Peace Prize, but if he does not come to Copenhagen and if he does not put forward a decent proposal, then he will be frittering away his credibility and, for that reason, he must deliver something at Copenhagen.
(EL) Madam President, developing countries have contributed less than anyone to climate change. At the same time, however, they experience the very worst repercussions. In Africa, millions of people need to travel further and further year on year in order to find water, wood for cooking and food. These are people who depend on the services provided to them by natural ecosystems and people who have contributed nothing to climate change.
These natural ecosystems, such as the forests of Africa, store three times more carbon than they have emitted into the atmosphere, three times more carbon than exists in the atmosphere at present, while they absorb 50% of the carbon that we emit into the atmosphere every year. That is why protecting and extending forests, on the basis of natural processes and without commercial intentions, should be the top priority of our policy, both in order to combat and to adapt developing and developed countries to climate change.
(EL) Madam President, I should like to take a position on the specific but very important matter of shipping in connection with Copenhagen and the developing countries. I have two comments: it would be a huge mistake to deal with shipping and aviation as if they were one and the same thing. Shipping is the most efficient and environmentally-friendly mode of transport, while aviation is more or less the worst. Targets therefore need to be set in shipping, but they must be fair in relation - in particular - to road transport, which competes with shipping and is much more polluting. By striking disproportionately at shipping in comparison with road transport, we are striking disproportionately at the core of the economies of developing countries, because developing countries are based predominantly on raw materials, agricultural products and industry which basically use shipping, whereas our economies are mainly service economies.
Will we, I wonder, be able to persuade developing countries of our good intentions by proposing that we finance the climate change endeavour from money that we shall take, to a disproportionate degree, from shipping and which, as a percentage of GDP, will encumber developing countries more than developed countries?
I also wonder, having been informed that the Group of the Greens/European Free Alliance refused yesterday to back a debate on the correlation of targets for shipping with targets for land transport, if driving along a European motorway in a luxury car at 180 kilometres an hour is more ecologically friendly than carrying food and raw materials for the planet's economy.
(FR) Madam President, Mr Carlgren, Mr President of the Commission, we are facing a challenge for humanity, a challenge for the future generations. In order to take up the gauntlet, Copenhagen must provide the conditions for a global agreement, a single agreement, because, as the chairman of the Committee on the Environment, Public Health and Food Safety, Mr Leinen, was saying earlier, a universal alliance, involving industrialised countries and emerging countries alike, is necessary.
Today, with our debate, but also with the drafting of a resolution by Parliament, we are once again calling on the European Union to maintain its leading role in this necessary policy to combat climate change. Let us remember that we must speak with one voice if we are to maintain our credibility.
Yes, we must come to an agreement in Copenhagen to limit the increase in the global mean temperature so that it does not exceed the pre-industrial levels by more than 2 degrees. Yes, we must sign an agreement in Copenhagen in order collectively to ensure that, by 2020, there are 30% fewer greenhouse gas emissions than there were in 1990. That will not be enough, however. Not only is it necessary for developed countries to substantially reduce their emissions, but developing countries must help achieve the targets too.
It follows that the industrialised countries must provide developing countries with adequate, long-term and predictable financial and technical support to encourage them to make a commitment to reduce their greenhouse gas emissions. Copenhagen must also enable developing countries to move in the direction of low-carbon models.
Thus, allow me to address two areas that I feel are necessary for our future. Firstly, the introduction, at international level, of funding to combat global warming, based on the taxation of financial transactions. Secondly, I feel it is necessary to introduce a tax adjustment at Europe's borders that would hit imports of goods manufactured without the slightest concern for environmental protection, a tax adjustment linked to the contractually stipulated repayment to the countries of the South of the carbon tax collected in this way at Europe's borders, and which would be used to finance investment in the equipment they need to combat global warming.
(FR) Madam President, following the example of the recent G20, which was an opportunity for Europe to play a leading role in the definition of a new world economic order, at the Copenhagen conference in December, Europe will again have a responsibility but, above all, an obligation, to show its international partners the path to pursue.
Contrary to what was said just now, particularly by some of my fellow Members from the Group of the Greens/European Free Alliance, Europe has begun to assume its responsibilities in terms of environmental protection, since in December 2008, the energy and climate change package was adopted. With this package, Europe will have all the legitimacy it needs to guide the negotiations towards the definition of an ambitious, practical and global response to the challenges of climate change.
The agreement that must be reached in Copenhagen will have to be based on a principle of shared responsibility, but also of differentiated responsibility. In concrete terms, as Mrs Grossetête just said, it is up to us, as industrialised countries, to ensure that our partners, the developing countries, have the means to follow us as we take the ambitious step of combating climate change.
We also need to set an example, not least by committing ourselves to an ambitious programme aimed at an 80% reduction in greenhouse gas emissions by 2050. I heard it said just now that this is not enough, but it is already a good start. At the same time, we must also create the conditions to ensure that developing countries can participate alongside us in this global effort.
We have a responsibility, but we also have duties towards these countries. The simple fact is that we have a common challenge to overcome that requires everyone's involvement. However, as we know, we do not all have the same capabilities and we do not all have the same history. Copenhagen must therefore be a success, but a success achieved by means of a genuine contribution that goes beyond a mere commitment. The European Union will be judged on this contribution and on this commitment.
Should Copenhagen not result in our international partners making firm, shared commitments to take concrete action, then, as the last speaker just said, we in Europe will have to impose a carbon tax at our borders. This will be the only way of making ourselves heard and of ensuring that our virtuous commitment has meaning. It is up to Europe to ensure that this message is clearly heard.
(EL) Madam President, the basic challenge which we have before us seven weeks before the Copenhagen Summit is whether or not we shall manage to reach agreement in terms of taking responsibility for the global financing of policies for the moderation of climate change on the part of developing countries. Europe has made important steps by defining sources of financing and ways of organising it, but now the time has come for us to persuade other developed countries to take their share of responsibility, bearing in mind that support for efforts by developing countries to combat climate change also affords an opportunity to combat global inequalities and to narrow the divide between developed and developing countries.
There is something else which we must not forget, especially here in the European Union. We are on the point of creating a new order of refugees, climate refugees who are not protected today under any international convention, and, as a result, they have no rights. Closing this legal loophole and substantially supporting climate refugees is a basic obligation of the international community in which the European Union must take a leading role.
(PT) Madam President, Mr Carlgren, Mr De Gucht, the European Union should continue to play a leading role in the international negotiations to achieve an ambitious agreement in Copenhagen. This agreement should be based on the principle of shared yet differentiated responsibility. This principle should be applied equally to developing countries, but each one requires measures tailored to its individual situation, as they are at different stages and have different circumstances. All developing countries, with the exception of the least developed, should adopt national low-carbon development strategies.
Developing countries will be faced with a cost of about EUR 100 billion to reduce their emissions and adapt to the effects of climate change. Some of the funding will come from the private sector, but international public funding will also be necessary, in addition to official development aid. It is paramount that we define how this funding system will be structured, along with the source and the amount of funding, so as to secure an agreement in Copenhagen.
On the other hand, the clean development mechanism under the Kyoto Protocol should be reformed so that credits are only given to projects that allow supplementary reductions to be achieved. The economically more advanced developing countries and economically more competitive sectors should be gradually excluded from this mechanism, so that it can focus mainly on the poorest countries, especially those in Africa.
(LT) The European Union is setting an example for other continents by tackling threats hovering over our planet. This also strengthens the fight against climate change. The European Union is ready to be the leader in the future as well, but all the countries participating in the Copenhagen conference must join this fight.
Additional aid is required for developing countries. Their economic growth, like that of the BRIC countries, must be based on 'green technologies'. More attention must be paid to sharing the most advanced technologies and knowledge. The EU should show an appealing example, not just by making commitments to reduce emissions, but also by promoting renewable energy and increasing energy efficiency.
Let us not forget that in the European Union too, there is a considerable gap between those countries successfully implementing new technologies and saving energy and those that are straggling behind. There must be a joint effort to eliminate that gap, and that would again be a good example to everyone.
(FI) Madam President, certain facts need to be acknowledged. Firstly, our efforts with regard to climate so far have brought us no benefits. The strategy has proven ineffective because emissions have increased in absolute as well as in relative terms. Contrary to expectations, global carbon intensity has only increased at exactly the same time as there has been actual international investment in the area. Emissions per tonne of production in the countries that ratified the agreement have not fallen with any greater degree of success than in the countries that have remained outside the Kyoto Protocol. It is a poor agreement that we have, and it has to be replaced with a better, more comprehensive, more effective and more ambitious one.
Secondly, it has to be said that we know less than we thought we did some time ago. Although emissions have increased more than was predicted, the temperature is not now logically following the rise in emissions. Now it has stopped increasing, and global cooling is predicted to continue over the years to come. Nevertheless, the time series is too short to draw any conclusions or to allow us to forget all about the earlier warming pattern. This information, which is confusing to the general public, does not therefore mean that we no longer have to worry about climate change, but it does mean that we need more research. Consequently, emissions have to be at a reasonable level in all circumstances, irrespective of whether there is rapid warming or not. The starting point for this should be the ideas on sustainable development in the UN's Millennium Development Goals Report. It does not merely scrutinise the carbon issue, but is also a comprehensive policy on climate.
Thirdly, we are living through an economic crisis, and as a result we have a responsibility to our citizens. What we do must be wise and effective. The world can no longer afford a poor agreement on climate. The mistakes of Kyoto cannot be allowed to continue, and we do not need the sort of agreement that is content with simply moving emissions around from one place to another without actually reducing them. As the criteria underlying climate policy are currently about emissions from production and not consumption, the cause of the problem can be shifted elsewhere. Given the carbon leak that results from this, it is even possible that as local emissions fall, global emissions will rise. Instead, we need a huge investment in decarbonisation and in technology that reduces emissions. Dirty production must not be possible anywhere. We cannot create loopholes, though emissions trading in the EU is a model example of how to do that!
(ET) Mr President, the ambitious climate measures would help to solve the current economic crisis through the creation of new jobs and an increase in economic activity. The International Energy Agency regards it as necessary to come to an agreement in Copenhagen in order to direct the investments which were delayed due to the crisis into investments in the environmentally sustainable energy sector.
I can see opportunities for my home country of Estonia here as well. We need an extensive energy savings programme, and also an ambitious and long-term approach in the area of renewable energy. However, we cannot limit ourselves to this. We should review our own transport and logistical regulation, make use of environmentally-friendly building materials and technologies, reduce the use of materials and chemicals in industry, reform the packaging methods used in retail, and develop organic farming.
These and many other solutions will be the essential growth sectors of the future. Many of these new solutions require the efforts of our scientists; some can only be created by our own efforts.
(IT) Madam President, ladies and gentlemen, I have noticed that the vote which took place yesterday in the Committee on the Environment, Public Health and Food Safety has been mentioned several times.
I would, however, like to make it clear that not everything can be put down to one single extremist ideological position. We have heard many positions of our fellow Members which are very diverse, much more nuanced, based much more on common sense and therefore, given that they reflect reality more closely, I think that they are more likely to provide real solutions.
Science is not a totem. When the mistake was made to pick out one issue in such an ideological way, solutions were not provided but it led to disaster. Europe should be an expert at this, at not repeating the same mistakes, albeit when they take different forms and have labels which appear, on the surface, much friendlier. I must point out that the emissions trading directive itself stipulates precisely that the virtuous path followed by the European Union must be assessed by the Commission, according to the outcome of the conference.
We must go to the conference with strong positions and clear ideas certainly, but also with the absolute aim of sharing our efforts fairly among, first and foremost, all the industrialised countries, which must accept equivalent emissions reduction targets. We must also keep in mind what Mrs Grossetête expressed very well, namely that we can no longer fail to differentiate between developing countries: some countries truly are developing and some are newly emerged economies, such as India, China and Brazil. These, too, are countries which must shoulder commitments of their own.
Well, if a balanced outcome is not achieved in Copenhagen, I, on the other hand, strongly urge the European Union to continue to ensure that allowances are allocated free of charge to sectors at risk, in accordance with Directive 2003/87/EC. These are key points. We want the Kyoto Protocol itself to retain its importance for the environment and, above all, we want to avoid creating a financial bubble at the expense of European businesses.
(FR) Madam President, as our fellow Members have said repeatedly this morning, the problem of financing the developing countries' fight against global warming may cause the Copenhagen Summit to fail, when we were all hoping it would be a success.
As we know, however, these countries are often the main victims of global warming, but they are not responsible for it. The industrialised countries have provided a substantial financial aid package. It is insufficient today, and even the declared amounts are not actually being honoured. This is what obliges us and will oblige us to find new sources of finance.
The Committee on the Environment, Public Health and Food Safety, following the lead of the Committee on Development, has acknowledged that there is now a need to consider the introduction of a tax on financial transactions of the Tobin tax kind. This 0.01% tax on speculative transactions would bring in USD 100 billion per year; in other words, the amount that it is estimated will be required by 2020 to combat global warming in developing countries.
Therefore, Parliament, in following the lead of certain national political leaders, is assuming its responsibilities. I should like to know the position of the Council and the Commission and whether they will support us on this point.
(SV) Madam President, the world is currently facing three major crises: the financial crisis, the employment crisis and the climate crisis. The solutions that we come up with together must help to solve all three of these crises. Our businesses face major challenges, but there are also great opportunities for new jobs and for dealing with a number of social crises. Applied in the right way, with the right decisions and with sufficiently tough decisions from those leading these negotiations, we could see a renewal and a new environmentally sustainable economy in the world.
People all over the world expect the Copenhagen conference to come up with vigorous measures. We must be aware that the US will want market-based solutions, Europe will want solutions based on legislation and China will want to solve its own domestic social problems. There are also differences in approach within Europe. In the European Parliament, there are Members who want the thresholds set so high that it will be impossible to achieve a solution in Copenhagen, while others want to insist on only voluntary solutions.
The future lies in a green, liberal market economy. We must ensure that consumers are given the opportunity to use their power in the market through knowledge and transparency.
(RO) Deforestation, a phenomenon often alluded to during this debate, is certainly something which affects developing countries in particular. However, before laying the blame on these countries, we need to realise that deforestation meets certain needs for survival.
I would like to mention in today's debate the conclusions from a study carried out recently which highlight that almost half of the agricultural area in the world has at least 10% forest cover. This agricultural area covered by forest vegetation amounts to double the area of the Amazon Rainforest. I believe that this prompts us to realise the value of this vegetation. It goes without saying that farmers would make greater efforts to protect this vegetation if they were given sufficient finances to do so.
Another aspect which could also be taken into consideration would be to encourage stratified agri-forestry systems which combine the growing of crops with trees. Crops of this type, which are less viable than monocultures, are often abandoned. I believe that any solution aimed at avoiding deforestation must also take into account systems for compensating farmers, including those farmers in Europe who grow these types of stratified crops.
Madam President, 'success or failure, that is the question'. All types of crises have already been mentioned, but one has been forgotten next to global warming, which is the crisis of public confidence in politics.
I agree with Mr Carlgren. Let us not make this a beauty contest about who is more or less ambitious, more realistic or less realistic or more or less willing to pay. We need four clarities, because too much is at stake: we need a clear and ambitious political stance; we need a clear commitment; we need a clear path and clear deadlines; and last but not least, we need clarity on financial support. If Copenhagen is not a complete success, let us not cry wolf and start naming and shaming, but let us set out a clear process and time path in order to come to a result. Let us show we are reliable and responsible, both in target setting and in a fair financial perspective.
Madam President, we talk a lot about the melting of the ice caps, but as well as the Arctic and the Antarctic, there is also the 'third pole': the Himalayan ice cap and its glaciers which give water to some two billion people - almost a third of the world's population - in China, India and elsewhere on the subcontinent.
These glaciers are retreating fast because of black carbon coming largely from industrialisation, but also from fossil fuel-powered generators in use in agriculture, and will deprive billions of people of water for both drinking and irrigation. The European Union needs to recognise that help is going to be needed to improve the quality of the machinery that is being used, and to cut down its polluting impact.
I believe this should be put on the agenda for Copenhagen, but it should also be put on the agenda for the forthcoming European Union summit with India and other summits with the countries affected. Unless we help them, we will not be able to prevent the melting of the Himalayan glaciers or serious water provision problems for a third of humankind.
(RO) We live on a planet with a diverse climate. However, there is a single factor that affects all this: climate change. Reality shows us that the effects of this change do not respect borders or geographical areas. Each and every one of us is affected in different ways, whether in the form of flooding, drought, fire or powerful storms.
The main cause of these disasters is obviously the rampant development of certain groups of activities resulting in a rise in carbon dioxide emissions and global warming. According to current statistics, the ratio of carbon dioxide emissions per capita may be hundreds of times higher for developed countries compared to developing countries.
Given the current situation, I feel duty bound to ask the following rhetorical question: is it our duty or not to support developing countries with initiatives and technologies in order to keep our planet clean? I think the answer to this is obvious. We cannot therefore procrastinate in any way in adopting specific measures for our own sake and the sake of future generations.
(FI) Madam President, it is very important to make the switch to a low-carbon world fairly and to have a viable policy system, because the market never has any time for fairness. That is why the Copenhagen meeting is important.
I would have liked Minister Carlgren to have prioritised things more. You made everything a priority and so, in fact, nothing took priority.
I believe that climate policy must also have a prominent part to play in income distribution effects. How can we also make it easier for households on a low income in Europe to adapt? Has no country in Europe given consideration to this yet? For example, more flexible use of the Structural Funds could be made to promote green structural change. It is not enough to save the world: we also have to save the people in it.
(HU) Madam President, one of the key topics at the forthcoming Copenhagen climate summit may be forest management. It is no coincidence, in fact, that more harmful gases accumulate in the air as a result of deforestation than can be attributed to transport, for instance. The inability to resolve this situation is highlighted by the fact that according to estimates, almost 40% of the logging in the world is carried out illegally.
When we talk about logging, we first of all think about tropical forests, but we do not have to look so far from home. According to a study recently published, one third of the timber used in Hungary is felled illegally. Due to the lack of sanctions in this area, the ground apparently gained by renewable energy sources actually conceals the partially illegal burning and felling of trees. Based on what I have described, we must tighten the regulations governing sustainable forest management. The Copenhagen climate summit may provide the opportunity for forest management to become an integral part of climate protection systems.
Madam President, the issue of food security needs to be mentioned in this debate on climate change, for the developing world in particular. It is very difficult to ask people to look at climate change mitigation if their basic needs for food are not met. We need to allow them to use the best available technology to produce, in a sustainable way, food which does not harm the environment, and to tackle the issue of climate change.
I have a concern in relation to the World Trade Organisation and a deal on agriculture which does not take into account the impact, for example, of deforestation in Brazil as it supplies beef to the European Union. These are very complex issues. We might solve a problem in one place and create another elsewhere. We obviously need a global agreement which tackles climate change but we also need to recognise the very serious issue of food security.
Madam President, the evidence is not that rising levels of CO2 lead to temperature rises, but that the causal connection is the other way round; but, of course, we must not let facts get in the way of a good story.
However, let us accept for the moment that man-made emissions are a bad thing for various reasons. Why, then, does the British Labour Party support aggressive and illegal wars that not only kill British soldiers, Iraqis, Afghans and, in the future, Iranians, but also produce vast increases in global emissions?
(PT) Copenhagen is a great opportunity for a global agreement to be reached before it is too late. For the first time, the United States has an administration committed to building solutions, and there are also positive signals from other countries, such as Japan. However, we need a new approach to climate change that takes its impact on security, economic recovery, immigration and even combating terrorism into account. Nor must we forget that climate change will require the contribution of science, technology and economics.
The major obstacle to an agreement in Copenhagen is the question of funding. There cannot be an agreement unless there is funding tailored to developing countries. Moreover, Commissioner, it must be stressed that the funding currently in place is not sufficient. Developed countries must lead by example, by setting ambitious emission reduction targets of at least 30%, and helping developing countries by providing funding and technology.
(SL) Good afternoon, Madam President, Commissioner, Mr Carlgren, ladies and gentlemen and visitors, including those of you who have come from Slovenia. Allow me to briefly remind you of one thing: Copenhagen is happening at what may be a bad time. We are living in a time of crisis, which makes it difficult to make the kind of decisions on weighty and important issues which we will have to make in December in Copenhagen.
Nonetheless, let me stress that Copenhagen will only be a success story if it upholds both the environmental and the social dimension, that is, if we succeed in reducing, or agreeing to reduce, emissions. On this score, the Council and the Commission are yet to reach an agreement on the targets to be attained by 2020. In addition, Copenhagen will only be a success story if it ensures sustainable development, if it also includes a social dimension and, in particular, if we, the developed part of the world, succeed in financing developing countries. If that does not happen, I think that this generation will have missed an exceptional historic opportunity.
(PL) Madam President, in the context of our debate, I should like to draw attention to two issues. Firstly, when submitting a proposal regarding the limitation of CO2 emissions and the means allocated for developing countries, we must not forget the present economic and financial situation brought about by the world crisis, because setting ambitious goals is very important, but I think that achieving them is even more so.
Secondly, we should pay attention to the question of the awareness of citizens and the necessity of change in the area of ecological issues. Research carried out at the time of the Climate Conference in Poznań last year showed that society does regard climate change as a serious problem, but thinks that solving this problem is a matter exclusively for the authorities. An appeal is therefore needed, an information campaign which will change attitudes and promote models of behaviour aimed at increasing the effectiveness or reducing the consumption of energy in homes. We need a campaign to make people aware that the way we live, and the way we work, has an economic and an ecological price attached.
(RO) Development and cooperation mechanisms and the allocation of considerable resources to developing countries for tackling climate change are important measures in terms of concluding an international post-Kyoto agreement.
However, the best argument for persuading other states to comply with a post-Kyoto agreement is provided by the measures which the European Union is adopting in order to fulfil the commitments that it has already undertaken.
In the case of non-ETS sectors, the measures considered may include the following: renovating buildings with poor energy efficiency, creating an energy efficiency fund in each Member State; and increasing considerably the ERDF rate which can be used to boost energy efficiency in buildings and develop public transport. These measures will allow us to create around 7 million jobs across Europe by 2020.
In the case of ETS sectors, financing mechanisms are required for the low-carbon economy. Modernising the technology used by European companies operating in the energy production or metallurgy sectors will enable them to use an environmentally-friendly method of production.
Madam President, deforestation has been mentioned by many speakers and absolutely correctly so - both industrialised deforestation and individual deforestation.
I myself noticed that, when I worked on a voluntary basis in Africa, day in day out, I saw people climbing up the mountain, spending the whole day with their little axe cutting down timber, and coming down in the afternoon carrying their little bundle of timber on their head or on their bicycle.
It is quite obvious that this cannot be tackled without dealing with the whole question of global poverty, because individuals are not going to stop chopping down wood for the greater good of society if it means they themselves are going to starve. So climate change and global poverty will have to be tackled hand in hand.
Madam President, there has been much talk in this Chamber this morning about developing countries playing their part in tackling climate change, and that is indeed true. Like many others, I would draw attention to the fact that, in order for this to happen in regions of great poverty, this House, the Council and the Commission will have to take cognisance of the cost involved and there will have to be a strategy in order to tackle this.
However, I would not like to leave this House without saying that, in areas like my own in Northern Ireland, areas of high energy costs, there also needs to be some work done to take account of those who are disadvantaged - where there are high levels of fuel poverty amongst disadvantaged people, where we have an economic base which relies on small business - when considering the costs of tackling climate change.
(SL) I would like to express my agreement with the fundamental objectives of our strategy, i.e. preventing the climate from increasing more than two degrees in temperature, on average. This is a strategy which is primarily based on limitation: the smaller the emissions of greenhouse gases, the smaller the increase in temperature.
However, I would like to point out another dimension and here, I refer to the technological breakthroughs that are necessary. I, for one, am a believer in technology. Limitation alone will not help us attain our targets. We need greater investment in technological advancement and, above all, investment in the artificial reduction of greenhouse gases in the atmosphere and in the development of a fusion reactor. Therefore, I would urge the Commission to make as effective and rapid moves as possible to put such investment on its agenda.
Madam President, I would like to thank the Members of Parliament for their commitment to this debate and their far-sighted contributions. Naturally, the broad political support of the European Parliament plays a very important part in deciding Europe's position in the negotiations. I also genuinely welcome the resolution on climate change prepared by the Committee on the Environment, Public Health and Food Safety. Parliament's commitment is very important for the 48 days remaining before the conference in Copenhagen. We really must use these days in the best way possible. That means that we must go out into the rest of the world and put pressure on other countries. A global threat calls for a global response. There has been mention in the debate of global partnership - I agree with that. There has been mention of the need to globally achieve low-carbon development - I agree with that. There has been mention of the need for new green technology - and I also agree with that. I would also like to say that we need a global solidarity pact.
I am now off to the Luxembourg Council meeting on the environment, at which we will also set out the EU's mandate for the Copenhagen conference. We are talking here about the long-term objectives of the EU, which must be to reduce emissions by more than 80% by the year 2050. We are talking about how to encourage other countries to increase their emissions reductions, so that we also achieve our 30% reduction in emissions. Not least, it concerns what has been raised in the debate here - namely, measures to combat deforestation and towards sustainable forestry, financing that Ecofin is to decide on. Finally, it is about having a mandate that has been adopted by the European Council. I would like to thank Parliament for its support.
Member of the Commission. - Madam President, very briefly a couple of points. I think that after this debate, after what the Council has said, we can say that we are ready for this Copenhagen conference. I have noticed very broad support for our proposals, and that goes for the targets that we have put on the table, the financial commitments we have been making.
Very important also is the common understanding we have with the developing world - the commitments we have been making towards them and, maybe foremost, it is very important that we have also agreed on an internal redistribution of the efforts that have to be made by the European Union, because if you make commitments and promises but do not reach agreement among yourselves you will not be very effective in these kinds of things. We can move forward, provided that the European Council later this month gives support to these proposals. I have no doubt about that.
We also expect the others to come forward. Then we will speak about the United States; we will also speak about the BRIC countries. They have to come forward. I think we need a frank and open discussion in Copenhagen. It will certainly not be easy, that is the least one can say, but I think we really will be discussing our common future there.
The debate is closed.
Written statements (Rule 149)
We must not regard the costs involved in the transition to clean energy sources as an economic burden that will increase companies' production costs and public expenditure as part of national budgets, but as an investment that will bring tangible benefits in terms of creating new jobs, technical innovation and a clean infrastructure which will support the sustainable development of our respective countries.
Climate change poses a threat to the environmental balance and our habitat. Europe must show courage and adopt a consistent stance in leading the effort to combat global warming. Based on considerations of fairness and historical responsibility, poor countries must be helped not only to consolidate and adapt their economies to the new challenges, but also to protect themselves from the effects of global warming to which they are the most susceptible.
I hope that those attending the conference in December will realise that there is no alternative to cutting polluting emissions and that postponing any decision in Copenhagen on the mandatory objectives will mean failure not only for the conference, but also for the multilateral dialogue on global topics that affect the future of every one of us.
in writing. - Negotiations for a new global climate agreement are now on a knife edge. The US seems unable to pass legislation to curb its excessive CO2 emissions. China seems unwilling to accept binding targets. Developing countries claim correctly they did not cause this crisis.
Europeans have an historic responsibility to clean up the climate mess we helped create. It is actually our reckless abandon of the environment that has led to this dangerous changing of our climate. This is not only an environmental issue and it is not just an economic issue, but also an issue of international social justice. I join my colleagues in supporting calls for Europe to make a real offer of financing to the developing world to help it fight climate change in order to break the deadlock in the current negotiations.
This financing must be new and additional (the existing promises of 0.7% should not be touched) and it must be adequate enough to allow developing countries to fight climate change, with the necessary mitigation and adaptation measures. Some say we cannot afford such new financing. However, when the banks came begging, most governments, including the Irish Government, were only too quick to provide them with billions in taxpayers' money. Our economies will recover, but our environment will not...
Climate change poses one of the most serious threats not only to the environment, but to the economy and society as well. Crop yields fluctuate from one year to the next, heavily influenced by the variation in extreme climate conditions. This has an impact on every sector of the economy, but agriculture remains the most vulnerable.
I believe that this problem must be dealt with in two ways:
an action plan is needed for the most affected areas, which includes: using certain plant varieties which are resistant to the new climate conditions, adapting the calendar of farming activities to the new conditions, forestation, building greenhouses, managing water resources from agriculture and making polluted land more environmentally friendly;
the other measure must be a plan for the future aimed at eliminating the causes of climate change by promoting a global economy based on reduced carbon emissions, combined with the promotion of energy security.
I also think it is important to devise strategies for preventing and managing natural disasters as droughts and flooding have occurred frequently over the last 10 years, exerting an adverse impact on both agricultural production and flora and fauna.
I strongly support the European Union in having to maintain its leading position in the battle against climate change. It must not slip to number two as a result of the current economic difficulties.
For five years, I have been witness to how, here, in the European Parliament, a specific group of people, recruited from all political groups, but mainly from the Greens and the Socialists, have been whipping up unprecedented hysteria about the climate. This hysteria is cleverly maintained through the speeches by the President of the Commission, and also by the former President of Parliament, presenting us with the unimaginable cataclysms which they claim will result from climate change.
People who think rationally on this matter are accused of lacking moral principles, and simply - as was the case with me today - they are not given the opportunity to speak in a 'democratic' way. The economic decisions contained in the Climate and Energy Package, which were made on the grounds of a not-very-credible hypothesis of the cause of climate change, are not only a cynical gibe at common sense, but are also a portent of future economic catastrophe and the upheaval of civilisation. We should demand to hear honest discussion, based on the opinions of the entire objective world of science, on the subject of current climate change and its causes and, above all, on methods of tackling its effects.
In order to ensure success in the battle against climate change, an ambitious, comprehensive global agreement must be reached in Copenhagen. The issue of funding has become the keystone of the agreement in Copenhagen. Every country must make its contribution to funding the battle against climate change, according to its resources and economic potential. The European Union plays an important role in, and assumes a commitment to, funding the climate programme. According to estimates for providing support to developing countries and based on calculations for the 2010-2012 period, the EUR 5-7 billion required in funding every year will place a significant burden on both EU and national budgets.
However, on the last point, I feel it is important that when the European Union is considering how to distribute the financial burden deriving from its future international climate funding commitments, it will take into account individual Member States' economic potential and the limits of their productive capacity. I also believe that every European citizen must participate in the battle against climate change, and comprehensive energy-saving campaigns are required to achieve this.
It is already clear to us nowadays that among the dangers threatening the Earth, the biggest predicament by far is caused by greenhouse gases, primarily the emission of carbon dioxide. While this may currently seem in ruling political circles to be an ideological debate, this issue defines the limits for economic opportunities and development, determining future investment in these areas. When we talk in the European Parliament about climate change and preparations for the Copenhagen conference, we must not forget that our approval of the energy and climate package laid the foundations for a European energy policy that favours not only increasing competitiveness and strengthening supply security, but also energy efficiency, environmentally-friendly energy production and the assertion of consumer interests. The third energy package created the opportunity from a market perspective, and the climate package from a regulatory perspective, for newer investors and operators to enter the European energy market. This is the key to Europe's climate change policy and its Copenhagen objectives. We need new investment in energy, new innovative technologies and new operators. After all, we can only achieve a significant reduction in carbon dioxide emissions both at a European and global level if we develop and implement new technologies. The European decisions made recently facilitate this. We must progress further along this road.
Achieving an agreement in Copenhagen will give the necessary impetus for coordination at global level of the actions to be taken against climate change. The climate crisis must be inextricably linked to the economic crisis. This provides an opportunity to move from an unsustainable economy based on limited natural resources to a sustainable one. In addition to promoting the strategy for energy supply security and energy efficiency, Europe must devise a plan for investing in new energy technologies. The promotion of green technologies at Community level does not only involve finding an alternative solution to the energy crisis, but also boosting economic growth and creating new jobs. On the other hand, reaching agreement in Copenhagen offers an opportunity to promote the future links between the EU's system for trading emission allowances and the regional or federal trading systems in the US and other countries which operate this kind of system or similar systems. Last but not least, the EU must adopt a uniform position for maintaining its leading role in negotiations. It must also be actively involved in strengthening existing partnerships in the climate sector with developing countries, as well as in establishing new partnerships where they do not yet exist.
A month and a half before the summit in Copenhagen, and in view of unavoidable climate change, the world expects us to take specific action - action which demonstrates responsibility and careful thought in relation to working together on behalf of people and their safety. We are all familiar with the reports of the International Panel on Climate Change, which clearly state that most of the warming observed over the last 50 years is the result of human activity. Climate issues have become the geopolitical and economic priority of the 21st century, a priority which requires decisions that are both bold and based on long-term measures.
To achieve world consensus, it is necessary to define climate treaties which will build new models for the reduction of greenhouse gases after 2012. The Kyoto Protocol was the first step to changing the mentality of world governments on the question of environmental protection. We should continue with this way of thinking. The point is, however, that we cannot confine ourselves to reducing the greenhouse gas emissions of developed countries such as the USA and China.
It is essential to support smaller, poorer countries, which have problems with the introduction of alternative, green energy sources. This is not only a matter of financial support, but also of education and sharing experience in the creation of green economies. When making decisions, we should also think of the citizens. We should inform and educate them, and persuade them to invest in protecting the environment. As with every political measure in the area of safety, the support and cooperation of the citizens is indispensable.
Madam President, ladies and gentlemen, new results from research into the progress of climate change are obtained daily, and they suggest that the change is advancing all the time, and faster than was previously predicted. If we are to preserve the earth in the state that life here has adapted to, we will have to establish a carbon-neutral economy by the year 2050. In the light of these studies, the EU's climate targets cannot be called too ambitious. Everyone knows how serious the problem is. Nevertheless, time is still spent debating whether we are a hundred per cent certain that humans are causing climate change or not. This unwillingness to take the right action is incomprehensible, especially as, for a long time now, we have known how to implement change and we have been familiar with the technologies required to do so, at the same time improving the quality of life using new technology. There is a psychological explanation for this inertia. Some of our behavioural models are doggedly opposed to change, while the rest only change slowly. The only problem is that we have no time left. One of the biggest issues at the end of this year is the EU's readiness to work with determination to ensure that the agreement reached at Copenhagen measures up to the climate challenge. The Union must clearly commit to a 30% cut in emissions by 2020 and an 80% cut by 2050. Part of the agreement will be a credible promise given by the EU to help the developing countries with information and technology transfers and adequate sums of money in assistance.
in writing. - (RO) Over the next 50 years, climate change will have a significant impact on important economic sectors such as agriculture, energy, transport, ecosystems, tourism and health.
Climate change will also affect households, companies and certain sections of society, especially the elderly, people with disabilities and low income families. The EU is determined to take prompt action to cut greenhouse gas emissions. However, it is not enough to cut greenhouse gas emissions to alleviate the impact of climate change. Additional action is required to alleviate this problem in the short term.
The effects of climate change are expected to be more significant than was envisaged and they will appear, regardless of the measures implemented to alleviate them. Consequently, measures are required to strengthen the resistance of natural and human systems in standing up to the impact of climate change, in other words, adaptation policies.
These policies are being applied in the EU, but policies are also required at a global level. This is why the Copenhagen conference must be an international success. We need to have a global solidarity pact for developing green economies by promoting certain clean technologies which will guarantee jobs, as well as protect the environment and the population's health.
The EU is a world leader in the fight against climate change. This position clearly gives us a responsibility to help the developing countries. When we provide assistance, we must be responsible to a high degree for its consequences. If developing countries are to be given EUR 30 billion a year for their efforts to alleviate the effects of climate change, then the aim of this measure must be climate justice and solidarity. We cannot permit an aim or an outcome that would ignite new tension through new distortions in social and political development. The links between developing countries and the developed world are complex. When handing over resources, we need to look at all of the potential impacts of the development aid, including political and population-related consequences. The greatest proportion of the resources should be targeted on supporting education and the information society. Even in the European Parliament, not everyone is convinced that climate change is a real threat. If there is no understanding of the reality of climate change and its consequences in the target countries, our assistance will amount to nothing more than a bribe paid out for our prosperity to the governments of those countries whose inhabitants lack such prosperity. If the ambitious goals of the EU are not appropriately reflected by the other major parties - the USA, China, India and the countries of South and Central America - it will be necessary for the EU to concentrate on strengthening its internal adaptation measures and mechanisms, especially in relation to the health and security of EU inhabitants.
in writing. - The negotiations in Copenhagen on financing to developing countries will be crucial if this summit is to be successful. Already, some African countries have said they will not be able to commit to the kind of deal we need at Copenhagen if it does not contain suitable measures for financing of mitigation and adaptation in developing countries. There are two key points here - the first is that the public money given to these developing countries must be new, additional money and should not come from existing aid budgets. The second point is that it is not just public money which can be used in this context; in addition to providing aid directly, steps can be taken to encourage private sector investment in low-carbon economies. The extent to which the private sector is prepared to invest in developing countries will depend on international agreements on Emission Trading Schemes. Agreements on this issue will provide the policy coherence and stability which give the private sector the confidence to invest properly in developing countries. The negotiations must therefore aim for both comprehensive commitments regarding public financing and concrete measures to secure private sector investment.
(The sitting was suspended at 11.55 a.m. and resumed at 12 noon)